            Case 2:16-cr-00021-GMN-VCF Document 7
                                                6 Filed 11/17/20
                                                        11/12/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-21-GMN-VCF

9                   Plaintiff,                          Motion to Dismiss the Indictment

10          v.

11   PAVEL TERENTIEV,

12                  Defendant.

13

14          On January 27, 2016, a federal grand jury returned an Indictment charging

15   Defendant Pavel Terentiev with three counts of Theft of Government Funds, in violation

16   of 18 U.S.C. § 641, based on conduct occurring in 2011. (ECF 1.) That same day, the Court

17   issued a warrant for the defendant’s arrest. (ECF 3.) Nearly 5 years later, the warrant

18   remains outstanding.

19          Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

20   requests permission of the Court to dismiss the Indictment. If granted, because the

21   ///

22   ///

23   ///

24   ///
            Case 2:16-cr-00021-GMN-VCF Document 7
                                                6 Filed 11/17/20
                                                        11/12/20 Page 2 of 3




1    defendant would no longer face any charges in this case, the Government further requests

2    that the Court quash the outstanding warrant for his arrest.

3           Respectfully submitted this 12th day of November, 2020.

4                                                      NICHOLAS A. TRUTANICH
                                                       United States Attorney
5
                                                       s/ Richard Anthony Lopez
6                                                      RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
            Case 2:16-cr-00021-GMN-VCF Document 7
                                                6 Filed 11/17/20
                                                        11/12/20 Page 3 of 3




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-21-GMN-VCF

4                   Plaintiff,                          [Proposed] Order Granting
                                                        Motion to Dismiss the Indictment
5           v.

6    PAVEL TERENTIEV,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Pavel Terentiev.

11                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
12
                                                        s/Richard Anthony Lopez
13                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Pavel Terentiev, it is hereby ordered that the

17   warrant for his arrest, issued January 27, 2016, is quashed.

18                       17 day of November, 2020.
            DATED this _______

19

20
                                         Gloria M. Navarro, District Judge
21                                       UNITED STATES DISTRICT COURT
22

23

24

                                                   3
